     Case 2:20-cv-00291-JAM-EFB Document 27 Filed 07/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    PAUL SAMUEL JOHNSON,                              No. 2:20-cv-0291-JAM-EFB P
11                       Plaintiff,
12            v.                                        FINDINGS AND RECOMMENDATIONS
13    RUIZ, et al.,
14                       Defendants.
15

16           Plaintiff, a state prisoner, proceeds without counsel in an action brought under 42 U.S.C.

17   § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C.

18   § 636(b)(1).

19           On April 10, 2020, the court screened plaintiff’s original and amended complaints

20   pursuant to 28 U.S.C. § 1915A. ECF No. 12. The court dismissed the complaints, explained the

21   deficiencies therein, and granted plaintiff thirty days in which to file an amended complaint to

22   cure the deficiencies. Id. The screening order warned plaintiff that failure to comply would

23   result in a recommendation that this action be dismissed. Despite filing a multitude of documents

24   since the screening order issued, plaintiff has not filed an amended complaint or otherwise

25   responded to the court’s April 10 order. Thus, it appears that plaintiff is unable or unwilling to

26   cure the defects in the complaint.

27   /////

28   /////
                                                        1
     Case 2:20-cv-00291-JAM-EFB Document 27 Filed 07/31/20 Page 2 of 2

 1          Accordingly, it is RECOMMENDED that this action be DISMISSED without prejudice
 2   for the reasons set forth in the April 10, 2020 screening order (ECF No. 12).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 8   objections shall be served and filed within fourteen days after service of the objections. The
 9   parties are advised that failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
11   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: July 31, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
